United States Court of Appeals
                                 FOR THE EIGHTH CIRCUIT
                                      ___________

                                         No. 97-2006
                                         ___________

Delroy R. Blaske,                              *
                                               *
              Plaintiff-Appellant,             *
                                               *   Appeal from the United States
       v.                                      *   District Court for the District
of
                                       * Minnesota
UNUM Life Insurance                    *
Company of America,                    *
                                       *
              Defendant-Appellees.     *
                                  ___________

                             Submitted: November 21, 1997
                               Filed: December 18, 1997
                                      ___________

Before BOWMAN, MURPHY, Circuit Judges, and CONMY1, District Judge.
                               ___________

CONMY, District Judge.

                                       I. Background
       Mr. Blaske was insured by UNUM Life Insurance Company with a policy
providing disability benefits.            He filed a notice and proof of claim for
benefits in February of 1995.            The onset of the disability from a
progressively disabling disease, primary sclerosing cholangitis/ Crohn’s
colitis, was stated by him to begin “10 / ‘90 or 1 / ‘91".


       The policy language required the insured to give written notice
within thirty days of the date the disability starts.                    It further
provides that proof of claim must be given, at the latest, twenty one
months after the onset of the disability.                A final requirement is that
legal action cannot




       1
        The Honorable Patrick A. Conmy, United States District Judge for the District of North
Dakota, sitting by designation.
be maintained after three years from the date that proof of claim is
required.


       UNUM denied the claim in March of 1995, citing that Mr. Blaske had
failed to follow the notice and proof of claim provision in the policy.
After an exchange of correspondence, UNUM informed Mr. Blaske that the
decision to deny benefits was its final decision.                   This action was filed
in state court on October 15, 1995, and removed by UNUM to federal court
based on federal question jurisdiction: Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001-1461.                     28 U.S.C. §
1331; 29 U.S.C. § 1132(e)(1).


       The District Court2 granted summary judgment to UNUM on both the
issue involving the late filing of the notice and proof of claim, and
also on the three year “limitations” period in the policy.                      The District
Court determined that Mr. Blaske had not come forward with evidence to
create a genuine factual dispute as to whether the onset of his
disability began any later than January 1, 1991; thus, proof of claim
was required to be filed, at the latest, on or before September 28,
1992, and the limitations period set out in the policy required suit to
be started before September 28, 1995.


                                  II. Standard of Review
       This Court reviews de novo a district court’s grant of summary
judgment, to determine whether the record shows that there is no genuine
issue as to any material fact and that the moving party is entitled to
judgment as a matter of law.            Donaho v. FMC Corp., 74 F.3d 894, 897-897
(8th Cir. 1996).
                                      III. Discussion
       ERISA is silent as to the import of disability insurance policy
requirements of notice and proof of claim.                 When there is no federal
statutory law to apply in ERISA litigation, the court should look to
“federal common law” as a source for interpretation.                    Reid, 17 F.3d
2
       The Honorable Michael J. Davis, United States District Judge for the District of
Minnesota.

                                                2
1092, 1098 (8th Cir. 1994).   Counsel for Mr. Blaske urges that this
Court adopt as a requirement of federal




                                    3
common law that UNUM be required to show that the late filing of the
proof of claim resulted in prejudice to the insurance company.     While at
least one district has incorporated this provision into its
determination of federal common law, the Eighth Circuit has not had
occasion to make a determination on this issue.    See, Cisneros v. UNUM
Life Ins. Co. of America, 115 F.3d 669 (9th Cir. 1997).     Counsel would
then seek to “boot strap” Mr. Blaske into compliance with the three year
limitation period by incorporating the prejudice requirement into the
time period reserved for filing the proof of claim.


     We do not find it necessary to reach the question involving
prejudice.   ERISA contemplates reference to the most analogous state-law
statute of limitations in an action to recover plan benefits.     Adamson
v. Armco, Inc., 44 F.3d 650, 652 (8th Cir. 1995), cert. denied, 64
U.S.L.W. 3230 (U.S. Oct. 2, 1995) (No. 94-2105).    Minnesota has a three
year statute applicable to an action such as this, and the District
Court found the limitations period in the policy to be reasonable.
Minn. Stat. § 62A.04, Subd. 2(11).   Such a determination is clearly
permissible.   If Mr. Blaske was entitled to benefits after the
expiration of the one hundred eighty day exclusion period, his right to
such benefits vested on September 28, 1992, and a three year statute
would require suit by September 28, 1995.   The policy is more liberal
than the Minnesota Statute.


     We find that the District Court correctly determined that no
question of fact existed as to the time of the onset of Mr. Blaske’s
disability, which arose on or before January 1, 1991.     We affirm the
decision of the District Court.


     A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     4